SAWYER, J.
We have examined the evidence in this ease, and are satisfied with the finding of the court to the effect that the transaction between the plaintiff and defendant on the 30th of September, 1857, was designed to be an absolute sale, and not a mortgage.
The objection to allowing the amendment setting up the statute of limitations without imposing the terms insisted on by the plaintiff, conceding it to be valid for the purposes of the decision, became immaterial upon the view taken by the court on the main question of fact in the case. The evidence admitted under objection, if erroneously admitted, could not have influenced the findings of the court. The judgment and the order denying a new trial are affirmed.
We concur: Sanderson, C. J.; Shafter, J.; Currey, J.